Name: Commission Regulation (EEC) No 3961/89 of 20 December 1989 fixing the amount of the carry-over premium for certain fishery products for the 1990 fishing year
 Type: Regulation
 Subject Matter: foodstuff;  fisheries
 Date Published: nan

 30. 12. 89 Official Journal of the European Communities No L 385/19 COMMISSION REGULATION (EEC) No 3961/89 of 20 December 1989 fixing the amount of the carry-over premium for certain fishery products for the 1990 fishing year Whereas withdrawal prices for the 1990 fishing year for the fishery products listed in the Annex to Regulation (EEC) No 2203/82 have been set by Commission Regula ­ tion (EEC) No 3958/89 0 ; Whereas, on the basis of the information on technical processing costs recorded in the Community, the amount of the premium should, for the 1990 fishing year, be as indicated in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2886/89 (2), Having regard to Council Regulation (EEC) No 2203/82 of 28 July 1982 laying down general rules for the granting of a carry-over premium for certain fishery products (3), as last amended by Regulation (EEC) No 3469/88 (4), and in particular Article 3 thereof, Whereas the purpose of the carry-over premium is to give suitable encouragement to producers' organizations to carry over products withdrawn from the market so that their destruction can be avoided ; Whereas the amount of the premium must be such as not to disturb the balance of the market for the products in question ; Whereas the amount of the premium may not be more than 50 % of the Community withdrawal price for the fresh product or exceed the technical costs of processing, highest costs discounted, recorded in the Community during the previous fishing year ; HAS ADOPTED THIS REGULATION : Article 1 For the 1990 fishing year, the carry-over premium for the products listed in Annex I to Regulation (EEC) No 2203/82 shall be as indicated in the Annex. Article 2 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989 . For the Commission Manuel MARlN Vice-President (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 282, 2. 10 . 1989, p. 1 . (3) OJ No L 235, 10 . 8 . 1982, p. 4. 0 OJ No L 305, 10 . 11 . 1988 , p. 7. Is) See page 1 of this Official Journal . No L 385/20 Official Journal of the European Communities 30. 12. 89 ANNEX Amount of the premium Processing methods listed in Article 14 (5) of the basic Regulation Products listed in Annex I to Regulation (EEC) No 2203/82 Amounts for products listed in column 2 (ECU/tonne) 1 2 3 I. Freezing and storage of whole, gutted and with head or cutting-up products Redfish (Sebastes spp.) Cod of the species Gadus morhua Saithe (Pollachius virens) Haddock (Melanogrammus aeglefinus) Whiting (Merlangus merlangus) Megrim (Lepidorhombus spp.) Rays' bream (Brama spp.) Monkfish (Lohius spp.) Shrimps of the species Crangon crangon Sardine of the species Sardina pilchardus Anchovy (Engraulis spp.) Herring of the species Clupea harengus Mackerel of the species Scomber scombrus and Scomber japonicus -\ ¢ 80 (') II . Filleting, freezing and storage Redfish (Sebastes spp.) Cod of the species Gadus morhua Saithe (Pollachius virens) Haddock (Melanogrammus aeglefinus) Whiting (Merlangus merlangus) Megrim (Lepidorhombus spp.) Rays' bream {Brama spp.) Monkfish (Lohius spp.) Sardine of the species Sardina pilchardus Anchovy (Engraulis spp.) Herring of the species Clupea harengus Mackerel of the species Scomber scombrus and Scomber japonicus \ 135 (') III . Slating and/or drying and storage of whole, gutted and with head, cutting-up or filleted products Redfish (Sebastes spp.) Cod of the species Gadus morhua Saithe (Pollachius virens) Haddock (Melanogrammus aeglefinus) Whiting (Merlangus merlangus) Megrim (Lepidorhombus spp.) Rays' bream (Brama spp.) Monkfish (Lohius spp.) Sardine of the species Sardina pilchardus Anchovy (Engraulis spp.) Herring of the species Clupea harangus Mackerel of the species Scomber scombrus and Scomber japonicus . 1 20 0 (') Given that the amount of the premium may not in particular exceed 50 % of Community withdrawal price for the fresh product (Article 14 (2) of Regulation (EEC) No 3796/81 ), this amount shall be reduced : (a) for Atlantic sardines of the species Sardina pilchardus :  to 69 ECU/tonne in the coastal areas of and islands of the counties of Cornwall and Devon in the United Kingdom (I, II and III),  to 89 ECU/tonne in Spain and Portugal (II and III),  to 113 ECU/tonne in the other regions of the Community (II and III); 30. 12. 89 Official Journal of the European Communities No L 385/21 (b) for anchovies (Engraulis spp.) :  to 113 ECU/tonne in all Member States (II and III) ; (c) for Mediterranean sardines of the species Sardina pilchardus : to 108 ECU/tonne in all Member States (II and III); (d) for herring : to 83 ECU/tonne in all Member States (II and III); (e) for mackerel :  for Scomber japonicus : to ECU 80/tonne in all Member States (II and III),  for Scomber scombrus :  all Member States other than the regions concerned in Ireland and the United Kingdom : to 96 ECU/tonne (II and III),  regions concerned in Ireland : to 75 ECU/tonne (I, II and III),  regions concerned in the United Kingdom : to 77 ECU/tonne (I, II and III).